Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 1 of 16 Page ID #:959




                   EXHIBIT TAB 2
                     Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 2 of 16 Page ID #:960




012ÿ45ÿ678998 ÿ 5ÿ                                                                                                                                ÿ
ÿ9ÿ 78ÿÿ!"#$ÿÿ0%ÿ&ÿ'( 7ÿ')** 
+0,
                                                                                                                                                Z3[3=3@.3
  -..ÿ/0          123           43.5ÿ6                 71833            3219:;               123<0=8         ->0?@2                  AÿB       AÿC AÿD
  !"#$ÿE2 F GHI#HIJGK L87                     1  ÿ87ÿ0M* *                             178         ,ÿÿÿÿÿÿÿÿÿÿÿÿÿNNOGJG5JJ      G#         LIK
  !"#$ÿE2 F $HIJHIJGK L87                     1  ÿ87ÿ0M* *                             178         ,ÿÿÿÿÿÿÿÿÿÿÿÿÿNNOGJG5JJ      G#         LI$
  !"#$ÿE2 F NHI#HIJGK L87                     648ÿ2&          648ÿ2&ÿP      178         ,ÿÿÿÿÿÿÿÿÿÿÿÿÿNJOJJJ5JJ      #K
  !"#$ÿE2 F NHI#HIJGK                         L87ÿQ7*97ÿR                               L87ÿR *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$K5JJ
  !"#$ÿE04F GJHINHIJGK                       L87ÿQ7*97ÿR                               L87ÿR *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$K5JJ
  !"#$ÿE04F GJHINHIJGK L87                   648ÿ2&                                178         ,ÿÿÿÿÿÿÿÿÿÿÿÿÿ#"OIN!5KJ
                                                                                                           YÿÿÿÿÿÿÿÿÿÿÿSSTUDVWDX




                                                                 EXHBIIT 2 (SCHEDULE 1)                                                                    Page 42
                                  Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 3 of 16 Page ID #:961

012ÿ45ÿ678998 ÿ 5ÿ                                                                                                                                                           ÿ
ÿ9ÿ 78ÿÿ!"#$ÿÿ0%ÿ&ÿ'( 7ÿ')**
+0,
                                                                                                                                                                            t3u3=3@.3
  -..ÿ/0             123              43.5ÿ6                71833                          3219:;                      123<0=8            ->0?@2                    AÿB AÿC AÿD
  !"#$        EF$EF$GH"             H!G#           ÿIJ7                  KLMÿOPQRSTLÿUÿVWXSYSPZÿ[YXYL\LPY     78               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿE]"5GG    !
  !"#$        "F$GF$GH"             ^HH]         _`aÿb7c 78*                                                   +8ÿbJ *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d$"G5GG
  !"#$        ^FHF$GH"              H!"$         b)e ÿ0)&ÿ1 7eJ            E^$]ÿFÿE^GHÿFÿ$f^]ÿFÿ$f#E         +888*               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿH^"5E$
  !"#$        ^FH$F$GH"             H!"!           &4&ÿ178ÿa *8e                                       178             ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHEd!E]5G^      $
  !"#$        ^FH$F$GH"             H!"E         g778*ÿh)7                 i48ÿjHf$]                       k eÿl *            ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿH$G5GG    !$
  !"#$        ^FH"F$GH"             H!"#         0ÿ'8*dÿb&8ÿg 8e *     HGEdÿHG!dÿHG"dÿHG^                 gm ÿl *              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!GG5GG
  !"#$        ^FHfF$GH"             H!^"         _`aÿb7c 78*                                                   +8ÿbJ *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d$"G5GG
  !"#$        ^F$"F$GH"             H!^f         )7*ÿl87ÿ0J* *              "#G]                             l87                  ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ]dH^H5GG     $$
  !"#$        ^F$fF$GH"             H!]H         a0                                                            0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d"#$5EG     HH
  !"#$        ^FEGF$GH"             H!]^         n*ÿb78                                                  b79**8ÿl *      ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$^E5!G
  !"#$        ]F$F$GH"                           o ÿ0 ÿa c7 ÿ9ÿ' 4)                                       ÿl *             ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ^!5GG
  !"#$        ]FHEF$GH"             H!#^         b)e ÿ0)&ÿ1 7eJ                                              +888*               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHdHE!5H$
  !"#$        ]FH!F$GH"             H!##         0ÿ'8*dÿb&8ÿg 8e *                                        gm ÿl *              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!GG5GG
  !"#$        ]F$GF$GH"             H!f!         _`aÿb7c 78*                                                   +8ÿbJ *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d$"G5GG
  !"#$        ]F$#F$GH"            o87           648ÿ2&ÿi            648ÿ2&ÿi                   178             ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!]d"^"5"G      E"
  !"#$        ]F$#F$GH"             H!f^         n*ÿb78                                                  b79**8ÿl *      ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d"GG5GG
  !"#$        ]F$#F$GH"                          o87ÿI7*97ÿl                                                  67(e               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!"5GG
  !"#$        #FHF$GH"              H!f#         b)e ÿ0)&ÿ1 7eJ                                              +888*               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHf$5G!
  !"#$        #FH!F$GH"             H"G]         0ÿ'8*dÿb&8ÿg 8e *                                        gm ÿl *              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!GG5GG
  !"#$        #FH]F$GH"             H"G"         _`aÿb7c 78*                                                   +8ÿbJ *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d$"G5GG
  !"#$        #F$]F$GH"             H"HG         )7*ÿl87ÿ0J* *             "#ffÿ&ÿ"fGG                     l87                  ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"d!#!5^#     $$
  !"#$        #FEHF$GH"             H"HE         n*ÿb78                                                  b79**8ÿl *      ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHGdGGG5GG
  !"#$        #FEHF$GH"             H"H$         08Jÿ'847ÿh 8        gHHH"                              178             ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ]dGGG5GG     "G
  !"#$        fF!F$GH"             o87           67 ÿI )(ÿi&)*78*                                            ÿl *             ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d]^H5H]     !H    o$]
  !"#$        fF!F$GH"                           o87ÿI7*97ÿl                                                  0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$"5GG
  !"#$        fFfF$GH"              H"H^         b)e ÿ0)&ÿ1 7eJ                                              +888*               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$Gf5$^
  !"#$        fFHHF$GH"             H"H#           &4&ÿ178ÿa *8e    $$G$                               178             ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$!df]H5GE      $
  !"#$        fFH$F$GH"             H"$G         a0                                                            0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHd#f#5]"     HH
  !"#$        fFH$F$GH"             H"Hf         n p*ÿb2ÿ298e)78      $FHfFHf"H                          0 )78J              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$HdGGG5GG      $!
  !"#$        fFHfF$GH"             H"$H         b&8ÿg 8e *                                                 gm ÿl *              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!GG5GG    !#
  !"#$        fF$GF$GH"             ^HGf         i*&ÿg78))7ÿ0)ccJ     6**                              0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ]Gf5"f    H]
  !"#$        fF$HF$GH"             H"EG         _`aÿb7c 78*                                                   +8ÿbJ *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d$"G5GG
  !"#$        fFEGF$GH"             H"EE         b)e ÿ0)&ÿ1 7eJ                                              +888*               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$#$5^E
  !"#$        HGFEF$GH"             H"E^         6)7&8ÿ0 )78J                                               0 )78J              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#"5GG   $E
  !"#$        HGF#F$GH"             H"!$         n*ÿb78                                                  b79**8ÿl *      ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿEdGGG5GG
  !"#$        HGFfF$GH"             H"!E         i*&ÿg78))7ÿ0)ccJ                                        0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHd$GH5HG     H]
  !"#$        HGFH^F$GH"            H""E         b&8ÿg 8e *                                                 gm ÿl *              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!GG5GG    !#
  !"#$        HGFHfF$GH"            H"""         _`aÿb7c 78*                                                   +8ÿbJ *          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d$"G5GG
  !"#$        HGF$$F$GH"            H""]           ÿIJ7                  $$$                                  78               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHdfH#5EE     E
  !"#$        HGF$$F$GH"            H""^         0e8ÿqJÿ08e*           ^H$^                               08ee               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ^G#5^f    EG
  !"#$        HGF$^F$GH"            H"^G         08Jÿ'847ÿh 8        HEG!]                              178             ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿH"dHH#5EE      "G
  !"#$        HGF$fF$GH"            H"^"         +0ÿÿÿ8ÿI7                                            09r7               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!]H5GG
  !"#$        HGFEGF$GH"            H"^^         0e8ÿ2)JÿI7*)77                                            b7c 7JÿI           ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHd"#f5^!     $f
  !"#$        HHF$F$GH"             H"]G         i*&ÿg78))7ÿ0)ccJ                                        0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHd]#]5f]     H]
  !"#$        HHF$F$GH"             H"]$         n*ÿb78                                                  b79**8ÿl *      ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"dGGG5GG
  !"#$        HHF!F$GH"             H"]E         i*&ÿg78))7ÿ0)ccJ                                        0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"dG"^5HG     H]
  !"#$        HHF^F$GH"             H"]^         b)e ÿ0)&ÿ1 7eJ                                              +888*               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ]G]5^^
  !"#$        HHF^F$GH"             H"]"         o0k2                       j!HEGff                            k8*                ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$dGGG5GG
  !"#$        HHFH$F$GH"            H"#!         0e8ÿqJÿ08e*                                              08ee               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHEG5$G    EG
  !"#$        HHFH$F$GH"            H"#G         o4                         H$"$]#!fG                         b  Fi 7          ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"G$5^f    Efs
  !"#$        HHFHEF$GH"                         o* ÿhe                                                   k8*                ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿH$G5"#
  !"#$        HHFH^F$GH"            H"#"         i*&ÿg78))7ÿ0)ccJ                                        0)cc8*              ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$d$EG5$]
  !"#$        HHFH^F$GH"            H"f"         0e8ÿqJÿ08e*           ^H]G                               08ee               ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ^f5!!   EG
                                                                            EXHIBIT 2 (SCHEDULE 2)                                                                            Page 43
                     Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 4 of 16 Page ID #:962




01234   5565364752    5233    89 ÿÿ                             9         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ4577
01234   556564752    524     ! ÿ"# 9ÿ$%ÿ&ÿ'     () ÿ''*               '+ ÿ,9       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ527777    45
01234   5564764752    52    -&.ÿ/9                                    0 ÿ/ 1 9   ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ442777
01234   5564264752   3      4 ÿ 5                                            679         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2572   
01234   5564264752    522     9ÿ(               () ÿ''*               '+ ÿ,9       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ17777   14         1
01234   556464752    52    89 ÿÿ      445ÿ&ÿ4552             9         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2274    5         1
01234   546564752     575    0ÿ 5ÿ8ÿÿ95            1382254878412    %!         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ1177              1
01234   546464752     57    89 ÿÿ      4542                   9         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ41121   5         1
01234   546464752     57    :7ÿ* 9ÿ;!9        574                   /          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ41753    53         1
01234   546164752     5232    /  ÿ+79                                      34ÿ,9        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ17777   13         1
01234   54664752     552    0ÿ 5ÿ8ÿÿ95                                   %!         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ37777              1
                                                                                                Dÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ<<=>?<@ABC




                                                       EXHIBIT 2 (SCHEDULE 2)                                                          Page 44
                                   Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 5 of 16 Page ID #:963




SEC v. Griffithe et. Al                                                                                                                                 SCHEDULE 3
Bank of America - x1563 - Sonja M Russell, Robert W or Dorothy I Russell
US$
                                                                                                                                                   Reference
  Acc No          Date          Check #                          Payee                   Details              Category       Amount         Ex 3      Ex 4     Ex 5
 x1563 (Sav)   6/15/2015      Wire              Excel Do it Yourself Air   Bank of Montreal          Electrical          $      56,658.00            W26
 x1563 (Sav)   6/15/2015      Wire              Wire Transfer Fee                                    Bank Fees           $          45.00

                                                                                                                         $      56,703.00




                                                                            EXHIBIT 2 (SCHEDULE 3)                                                        Page 45
                                           Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 6 of 16 Page ID #:964

SEC v. Griffithe et. Al                                                                                                                                                                                        SCHEDULE 4
First Tech x5813 - Bob Russell and Sonja Russell
US$
                                                                                                                                                                                                         Reference
 Acc No             Date            Check #                           Payee                                         Details                            Category                   Amount          Ex 3     Ex 4       Ex 5
 x5813        8/29/2016            1004            Z&D Properties                                                                    Unit Payments                            $        4,500.00                      47
 x5813        8/31/2016            1005            Padilla Heights                                103, 4, 5, 6                       HOA Fees                                 $          800.00   48
 x5813        9/7/2016             1007            D&J Diesel                                                                        R&M                                      $           92.31
 x5813        9/14/2016            1011            Stilly River Mechanical                        13.3.22, 23, 36, 13261             Electrical                               $        4,181.63   44
 x5813        9/19/2016                            Waste Management                               Telecheck                          Garbage                                  $          135.12
 x5813        9/26/2016                            Ally Bank                                                                         Auto Lease                               $          510.36   7H
 x5813        9/30/2016            1018            Z&D Properties                                                                    Unit Payments                            $        2,250.00                      47
 x5813        10/4/2016            1014            Wave                                                                              Phone/Internet                           $          617.11   39D
 x5813        10/10/2016           1020            Padilla Heights                                103, 4, 5, 6                       HOA Fees                                 $        1,000.00   48
 x5813        10/24/2016                           Ally Bank                                                                         Auto Lease                               $          510.36   7I
 x5813        10/31/2016           1024            Skagit County Treasurer                        122598, 99, 600, 601               Property Tax                             $        1,921.80   29A
 x5813        10/31/2016           1026            Wave                                           8636-10-020-0021895                Phone/Internet                           $          299.73   39C
 x5813        11/1/2016            1029            Z&D Properties                                                                    Unit Payments                            $        2,250.00                      47
 x5813        11/25/2016                           Ally Bank                                                                         Auto Lease                               $          510.36   7J
 x5813        11/30/2016           1032            John's PC Configuration                        19043                              Security                                 $          259.68
 x5813        12/2/2016            1034            Padilla Heights                                101-106 Twater                     HOA Fees                                 $        1,659.53
 x5813        12/7/2016            1035            A-1 Communication                              10009                              Security                                 $          983.70
 x5813        12/27/2016                           Ally Bank                                                                         Auto Lease                               $          510.36   7K
 x5813        1/24/2017                            Ally Bank                                                                         Auto Lease                               $          510.36   7Q
 x5813        2/24/2017                            Ally Bank                                      From Bank Statement                Auto Lease                               $          510.36   7P
 x5813        2/24/2017                            Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        3/27/2017                            Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        4/5/2017                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        4/12/2017                            Ally Bank                                                                         Auto Lease                               $          510.36   7N
 x5813        6/5/2017                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        9/6/2017                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        9/25/2017                            Ally Bank                                                                         Auto Lease                               $          510.36   7G
 x5813        10/2/2017            1090            Department of Licensing                                                           License                                  $           63.75
 x5813        10/6/2017                            Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        10/24/2017                           Ally Bank                                                                         Auto Lease                               $          510.36   7M
 x5813        11/6/2017                            Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        11/24/2017                           Ally Bank                                                                         Auto Lease                               $          510.36   7L
 x5813        12/4/2017            Wire            Brian Martin                                                                      Equipment - Oil Machine (Brian Martin)   $       50,000.00   9
 x5813        12/6/2017                            Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        1/5/2018                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        1/24/2018                            Integra                                                                           Supplies                                 $          391.57
 x5813        2/5/2018                             Ally Bank                                      From Bank Statement                Auto Lease                               $          371.56
 x5813        2/5/2018                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        2/23/2018                            Ally Bank                                                                         Auto Lease                               $          464.61
 x5813        3/23/2018                            Ally Bank                                      From Bank Statement                Auto Lease                               $          464.61   6D
 x5813        4/2/2018                             Ally Bank                                                                         Auto Lease                               $          516.66
 x5813        4/3/2018                             Ally Bank                                                                         Auto Lease                               $          371.56   8E
 x5813        4/5/2018                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        4/23/2018                            Ally Bank                                                                         Auto Lease                               $          464.61   6F
 x5813        5/7/2018                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        5/23/2018                            Ally Bank                                                                         Auto Lease                               $          464.61   6E
 x5813        6/4/2018                             Ally Bank                                                                         Auto Lease                               $          371.56   8F
 x5813        6/5/2018                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        6/25/2018                            Ally Bank                                                                         Auto Lease                               $          464.61   6G
 x5813        7/5/2018                             Ally Bank                                                                         Auto Lease                               $          371.56   8G
 x5813        7/6/2018                             Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease                           $          360.26                      33
 x5813        7/10/2018                            Amazon.com                                                                        Supplies                                 $          248.66
 x5813        7/10/2018                            Amazon.com                                                                        Supplies                                 $        1,054.42
 x5813        7/11/2018                            Amazon.com                                                                        Supplies                                 $        1,199.40
 x5813        7/23/2018                            Ally Bank                                                                         Auto Lease                               $          464.61   6H
 x5813        8/3/2018                             Ally Bank                                      From Bank Statement                Auto Lease                               $          371.56   8H
 x5813        8/3/2018                             Puget Sound Energy                                                                Utilities                                $        4,519.19
 x5813        8/3/2018                             Puget Sound Energy                                                                Utilities                                $        9,999.99


                                                                                                            EXHIBIT 2 (SCHEDULE 4)                                                                             Page 46
                            Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 7 of 16 Page ID #:965




x5813   8/3/2018                Puget Sound Energy                                                                Utilities        $    10,000.00
x5813   8/6/2018                Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   8/23/2018               Ally Bank                                                                         Auto Lease       $       464.61   6I
x5813   9/4/2018                Ally Bank                                                                         Auto Lease       $       371.56   8I
x5813   9/5/2018                Puget Sound Energy                                                                Utilities        $    10,000.00   16C
x5813   9/5/2018                Puget Sound Energy                                                                Utilities        $     3,997.43   16C
x5813   9/5/2018                Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   9/6/2018                Puget Sound Energy                                                                Utilities        $       416.51   16D
x5813   9/6/2018                Puget Sound Energy                                                                Utilities        $       432.08
x5813   9/6/2018                Puget Sound Energy                                                                Utilities        $       614.34
x5813   9/24/2018               Ally Bank                                                                         Auto Lease       $       464.61   6J
x5813   10/23/2018              Ally Bank                                                                         Auto Lease       $       371.56   8J
x5813   10/23/2018              Ally Bank                                                                         Auto Lease       $       464.61   6K
x5813   10/25/2018              Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   10/31/2018   Wire       Juren Packing Co                                                                  Packaging        $     7,545.00   15A   W16
x5813   10/31/2018              Wire Fee                                                                          Electrical       $        40.00
x5813   11/13/2018              Puget Sound Energy                                                                Utilities        $    10,000.00   16P
x5813   11/13/2018              Puget Sound Energy                                                                Utilities        $     2,618.00   16P
x5813   11/23/2018              Ally Bank                                                                         Auto Lease       $       371.56   8A
x5813   11/23/2018              Ally Bank                                                                         Auto Lease       $       464.61   6A
x5813   11/26/2018              Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   12/14/2018              Puget Sound Energy                                                                Utilities        $     4,500.00
x5813   12/24/2018              Ally Bank                                                                         Auto Lease       $       371.56   8B
x5813   12/26/2018              Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   1/11/2019               Ally Bank                                                                         Auto Lease       $       464.61   6B
x5813   1/22/2019               Ally Bank                                                                         Auto Lease       $       371.56   8C
x5813   1/24/2019    Wire       Juren Packing Co                                                                  Packaging        $     2,640.00         W13
x5813   1/24/2019               Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   1/24/2019               Wire Fee                                                                          Electrical       $        40.00
x5813   2/11/2019               Ally Bank                                                                         Auto Lease       $       464.61   6C
x5813   2/22/2019               Ally Bank                                                                         Auto Lease       $       371.56   8D
x5813   2/25/2019               Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   4/12/2019               Ally Bank                                                                         Auto Lease       $       464.61   6N
x5813   5/13/2019               Ally Bank                                      Marked on statement - no voucher   Auto Lease       $       464.61   6L
x5813   5/23/2019               Ally Bank                                                                         Auto Lease       $       371.56   8K
x5813   5/28/2019               Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   6/11/2019               Ally Bank                                                                         Auto Lease       $       464.61   6M
x5813   6/20/2019               Ally Bank                                                                         Auto Lease       $       371.56   8L
x5813   6/24/2019               Wells Fargo DLR Direct Debit Fees & Payments                                      Forklift Lease   $       360.26               33
x5813   7/19/2019    1247       SMRB                                                                              Payroll Taxes    $    32,200.62   46

                                                                                                                                   $   199,177.24




                                                                                      EXHIBIT 2 (SCHEDULE 4)                                                Page 47
                                      Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 8 of 16 Page ID #:966

SEC v. Griffithe et. Al                                                                                                                                              SCHEDULE 5
First Tech x1719 - Oceanside II Property Investments LLC
US$
                                                                                                                                                              Reference
  Acc No             Date          Check #                         Payee                     Details                  Category       Amount            Ex 3      Ex 4     Ex 5
 x1719         12/8/2016           89          Advanced Electrical Design   2208 and 2215                  Electrical            $       50,000.00   2C
 x1719         12/21/2016                      Harland Clarke                                              Bank Fees             $           21.55
 x1719         2/15/2017                       Puget Sound Energy                                          Utilities             $        8,283.69
 x1719         2/15/2017                       Waste Management                                            Garbage               $          135.12
 x1719         2/15/2017            101        Wave                         8136-10-020-0021895            Phone/Internet        $          289.23
 x1719         2/20/2017            102        Service Max Heating          H1038                          Electrical            $       44,950.00   43C
 x1719         2/28/2017            106        Padilla Heights Storage      101,106 and 109                HOA Fees              $        1,400.00   20D
 x1719         2/28/2017                       Puget Sound Energy                                          Utilities             $        6,360.84   16B
 x1719         3/2/2017                        Waste Management                                            Garbage               $          135.12
 x1719         3/13/2017            103        Skagit Readymix              Plant #602R - 74568            R&M                   $        1,204.35
 x1719         3/16/2017            104        Advanced Electrical Design   22514-2255                     Electrical            $       28,920.24   2D
 x1719         3/17/2017            105        Wave                         8136-10-020-0021895            Phone/Internet        $          299.05   39B
 x1719         4/3/2017                        Waste Management                                            Garbage               $          136.47
 x1719         4/10/2017            107        Wave                         8136-10-020-0021895            Phone/Internet        $          309.05   39A
 x1719         4/14/2017            108        All Systems Electric         ELESVCO4                       Electrical            $        6,538.82   27E
 x1719         4/24/2017            109        All Systems Electric                                        Electrical            $       11,421.78   27D
 x1719         5/1/2017             110        All Systems Electric                                        Electrical            $       13,617.77
 x1719         5/1/2017             111        Service Max Heating          1140 and 1141                  Electrical            $        3,077.48   43B
 x1719         5/2/2017                        Sunbiz.org                                                  License               $          138.75
 x1719         5/2/2017                        Waste Management                                            Garbage               $          137.82
 x1719         5/8/2017             112        All Systems Electric                                        Electrical            $       10,282.30   27C
 x1719         5/12/2017            113        Wave                         8136-10-020-0021895            Phone/Internet        $          309.05   39E
 x1719         5/15/2017            115        All Systems Electric                                        Electrical            $       20,616.69   27B
 x1719         5/17/2017            114        Service Max Heating          1140                           Electrical            $       42,093.00   43C
 x1719         5/18/2017            116        Padilla Heights Storage      101, 2, 3, 4, 5, 6, 7          HOA Fees              $        1,400.00   20E
 x1719         5/19/2017            117        Lowes                                                       Supplies              $        2,005.21
 x1719         5/22/2017            118        All Systems Electric                                        Electrical            $        9,542.68   27A
 x1719         6/1/2017                        Waste Management                                            Garbage               $          136.47
 x1719         6/3/2017                        Intuit in Simple Box                                        Storage Lease         $          146.48
 x1719         6/8/2017                        National Tank                                               Irrigation            $        1,058.03
 x1719         6/10/2017                       Amazon                                                      Supplies              $        1,352.02
 x1719         6/10/2017                       Amazon                                                      Supplies              $          399.84
 x1719         6/10/2017                       Amazon                                                      Supplies              $        1,581.00   49A
 x1719         6/10/2017                       Amazon                                                      Supplies              $          308.26
 x1719         6/12/2017                       Amazon                                                      Supplies              $        2,840.00   49C
 x1719         6/13/2017                       Amazon                                                      Supplies              $          249.98   49B
 x1719         6/14/2017            119        Coastal Farm                                                Supplies              $        1,521.76   25
 x1719         6/14/2017            120        Industries One               20642                          Supplies              $        9,123.19   14B
 x1719         6/14/2017            121        Wave                         8136-10-020-0021895            Phone/Internet        $          309.23   39
 x1719         6/19/2017            123        Lowes                        9900-917034-3                  Supplies              $          510.49
 x1719         6/19/2017            122        Padilla Heights Storage      101, 2, 3, 4, 5, 6, 7          HOA Fees              $        1,400.00   20C
 x1719         6/26/2017                       Waste Management                                            Garbage               $          136.47
 x1719         7/3/2017                        Intuit in Simple Box                                        Storage Lease         $          146.48
 x1719         7/6/2017             124        Lowes                                                       Supplies              $          500.00
 x1719         7/10/2017                       Amazon Prime                 Membership                     Supplies              $           11.94
 x1719         7/14/2017            125        Wave                         8136-10-020-0021895            Phone/Internet        $          628.46
 x1719         7/18/2017            126        Industries Inc.              20653                          Supplies              $        2,608.58   14A
 x1719         7/31/2017                       Waste Management                                            Garbage               $          136.47
 x1719         8/3/2017             127        Industries Inc.              20653                          Supplies              $        5,211.30   14A
 x1719         8/9/2017                        Amazon Prime                 Membership                     Supplies              $           11.94
 x1719         8/18/2017            Wire       Juren Packing Co                                            Packaging             $        4,365.00   15B
 x1719         8/18/2017                       Wire Transfer Fee                                           Wire Fees             $           40.00
 x1719         8/23/2017            128        Service Max Heating          1144, 1143, 1142, 1139         Electrical            $        9,061.78   43A


                                                                                  EXHIBIT 2 (SCHEDULE 5)                                                              Page 48
                     Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 9 of 16 Page ID #:967

x1719   9/1/2017            Waste Management                                                Garbage          $      136.47
x1719   9/2/2017            Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   9/5/2017     129    Wave                        8136-10-020-0021895                 Phone/Internet   $      309.15
x1719   9/8/2017     130    Lowes                                                           Supplies         $    1,000.00   19C
x1719   9/9/2017            Amazon Prime                Membership                          Supplies         $       11.94
x1719   9/22/2017    131    Lowes                                                           Supplies         $    1,000.00   19C
x1719   10/1/2017    132    Padilla Heights Storage     101, 102, 103, 104, 105, 106, 107   HOA Fees         $    1,400.00   20B
x1719   10/2/2017           Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   10/9/2017           Amazon Prime                Membership                          Supplies         $       11.94
x1719   10/13/2017   133    Lowes                       9900 917034 3                       Supplies         $      466.01   19B
x1719   10/20/2017   134    Lowes                       9900 917034 3                       Supplies         $      968.35   19B
x1719   10/31/2017   Wire   Stage Stop 6                                                    Building Lease   $    5,632.17         W19
x1719   10/31/2017          Wire Transfer Fee                                               Wire Fees        $       15.00
x1719   11/2/2017           Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   11/2/2017    Wire   Stage Stop 6                                                    Building Lease   $   15,700.00         W18
x1719   11/2/2017           Wire Transfer Fee                                               Wire Fees        $       15.00
x1719   11/3/2017    135    Lowes                                                           Supplies         $      300.00   19E
x1719   11/9/2017           Amazon Prime                Membership                          Supplies         $       11.94
x1719   11/20/2017   136    Lowes                       9900 917034 3                       Supplies         $    1,920.30   19A
x1719   11/27/2017   138    Padilla Heights Storage     101, 2, 3, 4, 5, 6, 9               HOA Fees         $    1,400.00   20A
x1719   11/29/2017   137    Skagit County Treasurer     127611 and 127612                   Property Tax     $    2,988.22
x1719   12/2/2017           Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   12/9/2017           Amazon Prime                Membership                          Supplies         $       11.94
x1719   12/20/2017   139    Lowes                       9900 917034 3                       Supplies         $      778.00   19D
x1719   1/2/2018            Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   1/9/2018            Amazon Prime                Membership                          Supplies         $       11.94
x1719   1/20/2018    140    Lowes                       9900 917034 3                       Supplies         $    1,164.38
x1719   1/22/2018    Wire   Stage Stop 6                                                    Building Lease   $   37,801.00         W17
x1719   1/22/2018           Wire Transfer Fee                                               Wire Fees        $       15.00
x1719   2/8/2018     141    Brian Martin                Ell                                 Product          $    5,000.00   10B
x1719   2/9/2018            Amazon Prime                Membership                          Supplies         $       11.94
x1719   2/12/2018    146    Guske & Co                  5785                                Accountant       $    2,650.00
x1719   2/13/2018    142    Lowes                                                           Supplies         $    1,000.00
x1719   2/14/2018    143    Excel Air Systems           3253                                Electrical       $    2,300.00
x1719   2/20/2018    149    Lowes                       9900 917034 3                       Supplies         $    1,697.04
x1719   2/21/2018    145    Galyean Stanley             OTC Check                           Alarm            $    4,001.00
x1719   2/27/2018    150    Brian Martin                OTC Check                           Product          $   45,000.00   10A
x1719   3/2/2018            Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   3/6/2018            WFEFMSG                     Web Pay                             Forklift Lease   $      461.26                  33
x1719   3/9/2018            Amazon Prime                Membership                          Supplies         $       14.11
x1719   3/10/2018    152    Lowes                       9900 917034 3                       Supplies         $      631.45
x1719   3/10/2018    153    Lowes                       9900 917034 3                       Supplies         $    1,000.00
x1719   3/15/2018           Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   4/6/2018            WFEFMSG                     Web Pay                             Forklift Lease   $      461.26                  33
x1719   4/9/2018            Amazon Prime                Membership                          Supplies         $       14.11
x1719   4/17/2018    156    A-1 Communications                                              Security         $    2,500.00
x1719   4/17/2018    154    Lowes                       9900 917034 3                       Security         $    1,300.00
x1719   4/17/2018    155    Lowes                       9900 917034 3                       Supplies         $      150.00
x1719   5/1/2018            Sunbiz.org                                                      License          $      138.75
x1719   5/2/2018            Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   5/7/2018            WFEFMSG                     Web Pay                             Forklift Lease   $      461.26                  33
x1719   5/11/2018    157    Lowes                                                           Supplies         $    1,000.00
x1719   5/23/2018           NFP Property and Casualty                                       Insurance        $    1,648.00
x1719   6/2/2018            Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   6/17/2018    158    Lowes                       9900 917034 3                       Product          $      307.20
x1719   7/2/2018            Intuit in Simple Box                                            Storage Lease    $      146.48
x1719   7/2/2018     Wire   Stage Stop 6                                                    Building Lease   $   37,801.00
x1719   7/2/2018            WFEFMSG                     Web Pay                             Forklift Lease   $      461.26                  34
x1719   7/2/2018            Wire Transfer Fee                                               Wire Fees        $       15.00


                                                            EXHIBIT 2 (SCHEDULE 5)                                                       Page 49
                           Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 10 of 16 Page ID
                                                             #:968




x1719   7/6/2018              Puget Sound Energy                                  Utilities        $     4,619.17
x1719   7/6/2018              Puget Sound Energy                                  Utilities        $     9,999.99   16
x1719   7/6/2018              Puget Sound Energy                                  Utilities        $    10,000.00   16
x1719   7/6/2018              WFEFMSG                 Web Pay                     Forklift Lease   $       461.26                 34
x1719   8/6/2018              WFEFMSG                 Web Pay                     Forklift Lease   $       461.26                 34
x1719   8/13/2018    159      Burns Fire Systems      A6917 and A6956             Fire             $     8,664.81
x1719   8/14/2018    161      ECC                     99                          Product          $     4,275.00   12
x1719   9/3/2018              Intuit in Simple Box                                Storage Lease    $       292.96
x1719   10/2/2018             Intuit in Simple Box                                Storage Lease    $       146.48
x1719   11/1/2018             WFEFMSG                 Web Pay                     Forklift Lease   $       461.26                 34
x1719   11/20/2018   Wire     Stage Stop 6                                        Building Lease   $    37,801.00        W15
x1719   11/20/2018            Wire Transfer Fee                                   Wire Fees        $        15.00
x1719   12/3/2018             WFEFMSG                 Web Pay                     Forklift Lease   $       461.26                 34
x1719   12/17/2018   Wire     Stage Stop 6                                        Building Lease   $    86,514.17        W14
x1719   12/17/2018            Wire Transfer Fee                                   Wire Fees        $        15.00
x1719   12/31/2018            WFEFMSG                 Web Pay                     Forklift Lease   $       461.26                 34

                                                                                                   $   656,629.30




                                                         EXHIBIT 2 (SCHEDULE 5)                                                Page 50
                                         Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 11 of 16 Page ID
                                                                           #:969
SEC v. Griffithe et. Al                                                                                                                                                                SCHEDULE 6
Wells Fargo x4567 - Sonja M. Russell
US$
                                                                                                                                                                                 Reference
  Acc No               Date            Check #                      Payee                                 Details                          Category       Amount          Ex 3     Ex 4      Ex 5
 x4567         12/15/2015              1100      Guardian Security                      611693                               Security                 $       6,408.92   23A
 x4567         12/24/2015                        Ally Bank                                                                   Auto Lease               $         510.36
 x4567         12/28/2015              1111      Padilla Heights                                                             HOA Fees                 $         400.00   48
 x4567         12/28/2015              1112      Z&D Properties                                                              Unit Payments            $       2,250.00                              47
 x4567         12/31/2015              1120      John's PC Configuration                                                     Security                 $      15,977.54   24
 x4567         1/4/2016                          Wells Fargo Dir Fee & Payments                                              Forklift Lease           $         360.26   33
 x4567         1/8/2016                1118      Jackson Proia                                                               Professional Fees        $       2,228.78
 x4567         1/12/2016               1121      Advanced Electrical Design                                                  Electrical               $      30,000.00   2C
 x4567         1/15/2016               1125      Island Horticulture Supply             31041, 31011, 30984                  Supplies                 $       2,159.74   17
 x4567         1/15/2016               1153      Padilla Heights                                                             HOA Fees                 $         400.00   48
 x4567         1/25/2016                         Ally Bank                                                                   Auto Lease               $         510.36   7R
 x4567         1/25/2016               1131      Island Horticulture Supply             30960 and 30957                      Supplies                 $       1,331.24   17
 x4567         2/1/2016                1163      Brownlie Evans Wolf & Lee                                                   Legal Fees               $         150.00   21
 x4567         2/1/2016                1152      Island Horticulture Supply             31293, 31294, 31214                  Supplies                 $       3,384.06   17
 x4567         2/1/2016                1137      US Bank - Bio Track                    4798-5312-0669-8245                  Software                 $         516.00
 x4567         2/3/2016                          Waste Management                                                            Garbage                  $          58.55
 x4567         2/3/2016                          Waste Management                                                            Garbage                  $         140.89
 x4567         2/4/2016                          Wells Fargo Dir Fee & Payments                                              Forklift Lease           $         360.26   33
 x4567         2/10/2016                         Puget Sound Energy                                                          Utilities                $         294.34   16M
 x4567         2/10/2016                         Puget Sound Energy                                                          Utilities                $         458.98
 x4567         2/10/2016                         Puget Sound Energy                                                          Utilities                $       6,905.61   16L
 x4567         2/10/2016               1146      Z&D Properties                                                              Unit Payments            $       2,250.00                              47
 x4567         2/15/2016               1157      Island Horticulture Supply             31760, 31444, 31402, 31401, 31357    Supplies                 $       1,944.32   17
 x4567         2/24/2016                         Ally Ally Payment                                                           Auto Lease               $         510.36   7F
 x4567         2/24/2016               1164      Westar Solutions                       71918                                Supplies                 $       1,519.00   31
 x4567         2/25/2016                         Wave Broadband                                                              Phone/Internet           $         184.98
 x4567         2/29/2016               1179      Padilla Heights                                                             HOA Fees                 $         400.00   48
 x4567         3/1/2016                1178      Island Horticulture Supply             31526, 31650, 31698                  Supplies                 $       4,852.34   17
 x4567         3/1/2016                1171      US Bank - Bio Track                                                         Software                 $         470.00   32A
 x4567         3/1/2016                1180      Z&D Properties                                                              Unit Payments            $       2,250.00                              47
 x4567         3/4/2016                          Wells Fargo Dir Fee & Payments                                              Forklift Lease           $         360.26   33
 x4567         3/8/2016                          Puget Sound Energy                                                          Utilities                $          51.75   16J
 x4567         3/9/2016                          Northern Investors Insurance Company                                        Insurance                $         395.91
 x4567         3/16/2016               1195      Industrial HVAC Air Supply                                                  Electrical               $       8,104.95   5
 x4567         3/17/2016                         Puget Sound Energy                                                          Utilities                $         266.77   16I
 x4567         3/17/2016                         Puget Sound Energy                                                          Utilities                $      10,000.00   16I
 x4567         3/24/2016                         Ally Ally Payment                                                           Auto Lease               $         510.36   7E
 x4567         3/25/2016               113       Padilla Heights                                                             HOA Fees                 $         400.00   48
 x4567         4/1/2016                115       Island Horticulture Supply                                                  Supplies                 $       6,737.01   17
 x4567         4/1/2016                102       US Bank - Bio Track                    8245                                 Software                 $         494.00   32E, F, G
 x4567         4/6/2016                114       Z&D Properties                                                              Unit Payments            $       2,250.00                              47
 x4567         4/19/2016                         Puget Sound Energy                                                          Utilities                $       8,682.88   16N
 x4567         4/22/2016                         Northern Investors Insurance Company                                        Insurance                $         411.75
 x4567         4/25/2016               185       Padilla Heights                                                             HOA Fees                 $         400.00   48
 x4567         4/25/2016               152       Z&D Properties                                                              Unit Payments            $       2,250.00                              47
 x4567         4/29/2016               148       US Bank - Bio Track                                                         Software                 $         521.00   32D
 x4567         4/30/2016               153       Skagit County Treasurer                ID #127600, 127601, 127598, 127599   Property Tax             $       1,921.80   29A
 x4567         5/9/2016                169       Wave                                                                        Phone/Internet           $         170.34
 x4567         5/13/2016                         Ally Ally Payment                                                           Auto Lease               $         510.36   7D
 x4567         5/13/2016                         Puget Sound Energy                                                          Utilities                $         141.14   16H
 x4567         5/13/2016                         Puget Sound Energy                                                          Utilities                $         305.00   16F
 x4567         5/13/2016                         Puget Sound Energy                                                          Utilities                $         615.88   16G
 x4567         5/14/2016               182       Coastal Farm                           3-365 Gallon Tanks                   Supplies                 $       1,139.22
 x4567         5/16/2016               186       Brownlie Evans Wolf & Lee                                                   Legal Fees               $         220.00   21


                                                                                               EXHIBIT 2 (SCHEDULE 6)                                                                   Page 51
                       Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 12 of 16 Page ID
                                                         #:970
x4567   5/23/2016    1266   Padilla Heights                                                   HOA Fees                                   $       400.00    48
x4567   5/23/2016    199    Wave                                                              Phone/Internet                             $       300.00    39J
x4567   5/23/2016           Westar Solutions                 Burlington                       Supplies                                   $       678.13    31
x4567   5/24/2016           Wells Fargo Dir Fee & Payments                                    Forklift Lease                             $       360.26    33
x4567   6/1/2016     213    US Bank - Bio Track                                               Software                                   $       497.00    32C
x4567   6/7/2016            Puget Sound Energy                                                Utilities                                  $     9,209.20    16E
x4567   6/7/2016     1223   Westar Solutions                                                  Supplies                                   $     2,324.02    31
x4567   6/10/2016    1249   Burns Fire Systems               A5964                            Fire                                       $       585.90
x4567   6/11/2016    1232   Lowes                                                             Supplies                                   $     2,158.99
x4567   6/13/2016           Ally Ally Payment                                                 Auto Lease                                 $       510.36    7C
x4567   6/14/2016           V&B Noots Hydroponicres                                           Supplies                                   $     2,790.00
x4567   6/16/2016    1244   Al Taylor                        229                              Architect                                  $       712.50
x4567   6/17/2016           Simple Box                                                        Storage Lease                              $       292.96
x4567   6/17/2016    1243   Wave                             8136-10-020-0021895              Phone/Internet                             $       307.81    39H
x4567   6/22/2016    1255   Lowes                                                             Supplies                                   $     3,388.84
x4567   6/27/2016    1265   Z&D Properties                                                    Unit Payments                              $     4,500.00                       47
x4567   6/30/2016           Withdrawal                                                        MCL Unit Purchase                          $    30,000.00                       45
x4567   7/1/2016     1278   US Bank - Bio Track              479808312-0619-8245              Software                                   $       515.00    32B
x4567   7/7/2016            McL Enterprises                                                   Unit Purchase                              $   118,100.00          W30
x4567   7/15/2016    1296   Wave                             8136-10-020-0021895              Phone/Internet                             $       599.52    39G
x4567   7/25/2016           Ally Ally Payment                                                 Auto Lease                                 $       510.36    7B
x4567   8/2/2016            Simple Box                                                        Storage Lease                              $       292.96
x4567   8/4/2016            Wells Fargo Dir Fee & Payments                                    Forklift Lease                             $       360.26    33
x4567   8/19/2016    1338   Wave                             8136-10-020-0021895              Phone/Internet                             $       317.75    39F
x4567   8/24/2016           Ally Ally Payment                                                 Auto Lease                                 $       510.36    7A
x4567   8/30/2016           Coastal Farm                                                      Supplies                                   $     1,136.07
x4567   9/1/2016            Waste Management                                                  Garbage                                    $       136.47
x4567   9/2/2016            Simple Box                                                        Storage Lease                              $       292.95
x4567   9/19/2016           Fidalgo Country In                                                Employee Lodging                           $       219.12
x4567   9/19/2016           Fidalgo Country In               Return                           Employee Lodging                           $      (109.56)
x4567   9/23/2016           Wells Fargo Dir Fee & Payments                                    Forklift Lease                             $       360.26    33
x4567   10/3/2016    1386   Industrial HVAC Air Supply       10298109                         Electrical                                 $    13,680.00
x4567   10/3/2016           Simple Box                                                        Storage Lease                              $       292.95
x4567   10/5/2016           Wells Fargo Dir Fee & Payments                                    Forklift Lease                             $       360.26    33
x4567   10/11/2016          Lowes                                                             Supplies                                   $       472.37
x4567   10/12/2016   1398   Lowes                                                             Supplies                                   $     1,984.86
x4567   11/2/2016           Simple Box                                                        Storage Lease                              $       292.95
x4567   11/7/2016           Wire to Land Title and Escrow                                     Property Tax                               $     8,716.24          W31
x4567   11/7/2016           Wire Transfer Fee                                                 Wire Fees                                  $        30.00
x4567   11/18/2016          Guy Griffithe                    Cash Withdrawal                  Return of Investor Funds - Guy Griffithe   $   180,000.00    51
x4567   12/2/2016           Simple Box                                                        Storage Lease                              $       292.95
x4567   12/5/2016           Wells Fargo Dir Fee & Payments                                    Forklift Lease                             $       360.26    33
x4567   12/23/2016   1436   Kush Bottles                     49009                            Packaging                                  $     5,964.00
x4567   1/3/2017            Simple Box                                                        Storage Lease                              $       292.95
x4567   1/4/2017            Wells Fargo Dir Fee & Payments                                    Forklift Lease                             $       360.26    33
x4567   2/2/2017            Simple Box                                                        Storage Lease                              $       292.95
x4567   2/13/2017           Puget Sound Energy                                                Utilities                                  $     8,300.00    16A
x4567   2/27/2017    Wire   Stage Stop 6                                                      Building Lease                             $    36,700.00           W4     34
x4567   2/27/2017           Wire Service Fee                                                  Wire Fees                                  $        30.00
x4567   3/23/2017           Simple Box                                                        Storage Lease                              $       (73.24)
x4567   4/3/2017            Simple Box                                                        Storage Lease                              $       146.48
x4567   5/2/2017            Simple Box                                                        Storage Lease                              $       146.48    28
x4567   6/1/2017     Wire   Stage Stop 6                                                      Building Lease                             $    36,700.00                  34
x4567   6/1/2017            Wire Service Fee                                                  Wire Fees                                  $        30.00
x4567   6/6/2017     1441   Bluebird Printing Co             12010                            Supplies                                   $     8,124.00
x4567   6/22/2017    Wire   Stage Stop 6                                                      Building Lease                             $     5,029.06           W2     34
x4567   6/22/2017           Wire Service Fee                                                  Wire Fees                                  $        30.00
x4567   6/30/2017    Wire   Stage Stop 6                                                      Building Lease                             $    36,700.00           W3     34
x4567   6/30/2017           Wire Service Fee                                                  Wire Fees                                  $        30.00
x4567   8/4/2017            Wells Fargo Dir Fee & Payments                                    Forklift Lease                             $       360.26    33


                                                                     EXHIBIT 2 (SCHEDULE 6)                                                                            Page 52
                       Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 13 of 16 Page ID
                                                         #:971




x4567   8/7/2017     Wire   Stage Stop 6                                                                Building Lease                           $     36,700.00               W1      34
x4567   8/7/2017            Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   9/6/2017     Wire   Stage Stop 6                                                                Building Lease                           $     36,700.00                       34
x4567   9/6/2017            Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   10/12/2017   Wire   Stage Stop 6                                                                Building Lease                           $     36,700.00               W11     34
x4567   10/12/2017          Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   10/30/2017          PayPal: Elijah                                                              Advertising                              $      1,250.00
x4567   11/2/2017    Wire   Stage Stop 6                                                                Building Lease                           $     21,000.00               W10     34
x4567   11/2/2017           Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   12/1/2017    Wire   Stage Stop 6                                                                Building Lease                           $     37,801.00               W9      34
x4567   12/1/2017           Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   12/18/2017   Wire   Brian Martin                                                                Equipment - Oil Machine (Brian Martin)   $    200,000.00    9          W20
x4567   2/13/2018    Wire   Storm Bartling                   Reimburse for Funds Paid to Brian Martin   Equipment - Oil Machine (Brian Martin)   $    250,000.00               W28          9
x4567   2/16/2018    Wire   Storm Bartling                   Reimburse for Funds Paid to Brian Martin   Equipment - Oil Machine (Brian Martin)   $     50,000.00                            9
x4567   2/28/2018    Wire   Stage Stop 6                                                                Building Lease                           $     37,801.00               W8      34
x4567   2/28/2018           Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   4/2/2018     Wire   Stage Stop 6                                                                Building Lease                           $     37,801.00               W7      34
x4567   4/2/2018            Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   5/1/2018     Wire   Stage Stop 6                                                                Building Lease                           $     44,742.51               W6      34
x4567   5/1/2018            Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   8/6/2018     Wire   Stage Stop 6                                                                Building Lease                           $     37,801.00               W5      34
x4567   8/6/2018            Wire Service Fee                                                            Wire Fees                                $         30.00
x4567   12/11/2018   1573   Harris Bricken                   Inv #13959                                 Legal Fees                               $      5,000.00
x4567   3/7/2019            Wells Fargo Dir Fee & Payments                                              Forklift Lease                           $        360.26    33
x4567   3/12/2019           Ally Ally Payment                                                           Auto Lease                               $        464.61    6P
x4567   3/22/2019           Wells Fargo Dir Fee & Payments                                              Forklift Lease                           $        360.26    33
x4567   7/15/2019    1726   Harris Bricken                   14276, 14642                               Legal Fees                               $      9,036.20    42C, 42D

                                                                                                                                                 $   1,507,738.64




                                                                   EXHIBIT 2 (SCHEDULE 6)                                                                                            Page 53
                                 Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 14 of 16 Page ID
                                                                   #:972


SEC v. Griffithe et. Al                                                                                                                                         SCHEDULE 7
Wells Fargo x5576 - SMRB LLC
US$
                                                                                                                                                           Reference
  Acc No             Date        Check #                     Payee                      Details                      Category       Amount          Ex 3     Ex 4      Ex 5
 x5576        12/4/2015        1000        Island Horticulture Supply   (2015/12/15)                       Supplies             $        630.16    17
 x5576        12/4/2015        999         North Coast Growers          (2015/12/14)                       Product              $        670.69    18
 x5576        12/17/2015       1002        Island Horticulture Supply   30572 (2015/12/22)                 Supplies             $      2,660.96    17
 x5576        12/18/2015       1001        Puget Sound Energy           (2015/12/22)                       Utilities            $      2,123.75    16
 x5576        12/22/2015       1003        Island Horticulture Supply   30660 and 30657 (2015/12/29)       Supplies             $        220.80    17
 x5576        12/31/2015       1005        Island Horticulture Supply   30794, 30771, 30751 (2016/01/06)   Supplies             $      1,837.83    17
 x5576        12/31/2015       1007        US Bank                      4798-5312-0669-xxxx (2016/01/04)   Auto Lease           $        442.00
 x5576        12/31/2015       1004        Wave                         (2016/02/04)                       Phone/Internet       $        309.69    39I
 x5576        1/8/2016         1009        Island Horticulture Supply   (2016/01/11)                       Supplies             $      3,642.83    17
 x5576        1/8/2016         1008        Jackson Proia                (2016/01/11)                       Professional Fees    $        421.10

                                                                                                                                $      12,959.81




                                                                        EXHIBIT 2 (SCHEDULE 7)                                                                   Page 54
                                    Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 15 of 16 Page ID
                                                                      #:973

SEC v. Griffithe et. Al                                                                                                                      SCHEDULE 7
Wells Fargo x6152 (No Statements)
US$
                                                                                                                                        Reference
  Acc No           Date         Check #                   Payee            Details                 Category       Amount         Ex 3      Ex 4     Ex 5
 x6152         6/1/2018       Wire         Stage Stop 6           No Statement         Building Lease         $      37,801.00           W12

                                                                                                              $      37,801.00




                                                                    EXHIBIT 2 (SCHEDULE 8)                                                          Page 55
                               Case 8:20-cv-00124-DOC-JDE Document 96-3 Filed 08/13/21 Page 16 of 16 Page ID
                                                                 #:974


SEC v. Griffithe et. Al                                                                                                                                  SCHEDULE 8
Wells Fargo x5576 - SMRB LLC
US$
                                                                                                                                                    Reference
  Acc No             Date      Check #                      Payee                  Details                  Category       Amount            Ex 3      Ex 4     Ex 5
 Cash         7/27/2015                  Island Horticulture          Receipt                  Supplies                $        1,126.78    38
 Cash         8/12/2015                  Island Horticulture          Receipt                  Supplies                $        2,337.83    38
 Cash         9/1/2015                   Island Horticulture          Receipt                  Supplies                $           48.61    38
 Cash         9/11/2015                  Island Horticulture          Receipt                  Supplies                $          200.00    38
 Cash         12/10/2015                 Island Horticulture          Receipt                  Supplies                $          314.65    38
 Cash         12/14/2015                 Island Horticulture          Receipt                  Supplies                $          315.74    38
 Cash         1/15/2016                  Fred Meyer                   Receipt                  Supplies                $           70.39    40
 Cash         1/19/2016                  Island Horticulture          Receipt                  Supplies                $           78.30    38
 Cash         1/22/2016                  Island Horticulture          Receipt                  Supplies                $           96.72    38
 CC           3/8/2016                   Industrial HVAC Air Supply   Invoice #20501           Electrical              $        5,565.40    37
 CC           4/7/2016                   Simple Box                   Receipt                  Storage                 $          407.96    28A
 CC           6/22/2016                  Simple Box                   Receipt                  Storage                 $          322.01    28B

                                                                                                                       $        10,884.39




                                                                      EXHBIIT 2 (SCHEDULE 9)                                                                Page 56
